Eberhardt, Presiding Judge.
The court below, after notice and hearing, having dismissed this appeal August 8, 1972, on motion of appellee, finding that the notice of appeal was filed May 3, 1972, that no transcript had been filed and no extension of time obtained, and that the failure was caused by appellant (Code Ann. § 6-809 (b)), and appellant having failed to appeal from or to enumerate error on the order dismissing the appeal, the appeal must stand

Dismissed.


Deen and Clark, JJ., concur.